     Case 1:19-cv-00558-DAD-JLT Document 65
                                         64 Filed 09/15/21
                                                  09/14/21 Page 1 of 5




1     BARRETT S. LITT, SBN 45527
      Email: blitt@mbllegal.com
2     LINDSAY BATTLES, SBN 262862
      Email: lbattles@mbllegal.com
3     McLANE, BEDNARSKI & LITT, LLP
4     975 East Green Street
      Pasadena, California 91106
5     Tel: (626) 844-7660
      Fax: (626) 844-7670
6
7     SALOMON ZAVALA, SBN 243424                      DO KIM, SBN 231038
      Email: szavala@zavalalawgroup.com               Email: dkim@dokimlaw.com
8     ZAVALA LAW GROUP, P.C.                          LAW OFFICE OF DO KIM APLC
      1055 W. 7th Street, 33rd Floor                  3435 Wilshire Blvd., Suite 2700
9     Los Angeles, California 90017                   Los Angeles, California 90010
10    Tel: (213) 413-0144                             Tel: (213) 251-5440
      Fax: (323) 210-7385                             Fax: (213) 232-4919
11
      Attorneys for Plaintiff
12    VICENTE BENAVIDES FIGUEROA
13
      [Counsel for Defendants listed on following
14    page]
15                       UNITED STATES DISTRICT COURT
16                      EASTERN DISTRICT OF CALIFORNIA
17
     VICENTE BENAVIDES FIGUEROA,                 CASE NO. 1:19-cv-00558-DAD-JLT
18
19                Plaintiff,                     [Hon. Dale A. Drozd]

20                      vs.                      STIPULATION AND [PROPOSED]
21                                               ORDER FOR LEAVE TO FILE
     KERN COUNTY; CITY OF DELANO;                THIRD AMENDED COMPLAINT
22   ROBERT CARBONE; GREGG                       (FRCP Rule 15)
23   BRESSON; RAY LOPEZ; ALFONSO                 (Doc. 64)
     VALDEZ; ESTATE OF JEFFREY
24
     NACUA; SARAH GARCIA NACUA;
25   DR. JAMES DIBDIN; ET AL.,
26
                 Defendants.
27
28
                                             1

                STIPULATION AND [PROPOSED] ORDER FOR LEAVE TO FILE
                            THIRD AMENDED COMPLAINT
     Case 1:19-cv-00558-DAD-JLT Document 65
                                         64 Filed 09/15/21
                                                  09/14/21 Page 2 of 5




1    Margo A. Raison, County Counsel
     Marshall S. Fontes, Chief Deputy, SBN 139567
2    sfontes@kerncounty.com
3    Kyle W. Holmes, Deputy, SBN 288300
     kholmes@kerncounty.com
4    KERN COUNTY ADMINISTRATIVE CENTER
5    1115 Truxton Avenue, 4th Floor
     Bakersfield, California 93301
6
7    Attorneys for Defendants COUNTY OF KERN (Erroneously sued and served as
8    “Kern County”)
9    James D. Weakley
10   Brande L. Gustafson
     WEAKLEY & ARENDT, P.C.
11   5200 N. Palm Avenue, Ste. 211
12   Fresno, CA 93704
     Email: jim@walaw-fresno.com
13
            brande@walaw-fresno.com
14
15   Attorneys for Defendants ROBERT CARBONE, RAYMOND LOPEZ AND
     GREGG BRESSON
16
17   Kevin E. Gilbert, SBN 209236
     kgilbert@ohshlaw.com
18   ORBACH HUFF SUAREZ + HENDERSON, LLP
19   6210 Stoneridge Mall Road, Suite 210
     Pleasanton, California 94588
20
21   Attorneys for Defendants CITY OF DELANO, ALFONSO VALDEZ, ESTATE
22   OF JEFFREY NACUA AND SARAH GARCIA NACUA
23   Lara R. Shapiro, SBN 227194
24   shapiro.lara@gmail.com
     4344 Promenade Way, Unit 207
25   Marina del Rey, California 90292
26
     Attorneys for Defendant DR. JAMES DIBDIN
27
28
                                          2

               STIPULATION AND [PROPOSED] ORDER FOR LEAVE TO FILE
                           THIRD AMENDED COMPLAINT
     Case 1:19-cv-00558-DAD-JLT Document 65
                                         64 Filed 09/15/21
                                                  09/14/21 Page 3 of 5




1          Plaintiff’s original Complaint was filed on April 29, 2019. On June 26,
2    2021, Plaintiff filed a First Amended Complaint (“FAC”). (Dkt. 7). On August 8,
3    2019, Plaintiff filed a Second Amended Complaint (“SAC”), upon the Court’s
4    order granting the Stipulation for Plaintiff to file a Second Amended Complaint.
5    (Dkt. 16, 18, 19). The Scheduling Order provides that the cutoff date to stipulate to
6    amending the complaint or filing a motion to amend the complaint is September
7    30, 2021, making this stipulation timely under that order.
8          Plaintiff recently discovered that Defendant County of Kern was
9    inadvertently omitted from the SAC’s 9th cause of action for California Civil Code
10   § 52.1. After having met and conferred, Plaintiff and Defendant County of Kern
11   agreed to stipulate to the filing of a Third Amended Complaint (“TAC”), with
12   Plaintiff’s proposed amendments clarifying that Defendant County of Kern is also
13   a defendant for the 9th cause of action by adding it to the caption for the 9th cause
14   of action (with no other change to the prior complaint). Plaintiff’s proposed TAC
15   is attached hereto as Exhibit 1.
16         All parties hereby stipulate to the filing of the proposed TAC.
17
18
     DATED: September 14, 2021              MCLANE, BEDNARSKI & LITT
19                                          ZAVALA LAW GROUP
20                                          LAW OFFICES OF DO KIM, APLC
21
                                            / s / Barrett S. Litt
22                                          Barrett S. Litt
23                                          Lindsay Battles
                                            Salomon Zavala
24                                          Do Kim
25                                          Attorneys for Plaintiff
                                            VICENTE BENAVIDES FIGUEROA
26
27
28
                                               3

                 STIPULATION AND [PROPOSED] ORDER FOR LEAVE TO FILE
                             THIRD AMENDED COMPLAINT
     Case 1:19-cv-00558-DAD-JLT Document 65
                                         64 Filed 09/15/21
                                                  09/14/21 Page 4 of 5




1    DATED: September 14, 2021          OFFICE OF THE COUNTY COUNSEL
                                        COUNTY OF KERN
2
3                                       / s / Marshall S. Fontes
                                        Marshall S. Fontes
4                                       Kyle W. Holmes
5                                       Attorneys for Defendants COUNTY OF
                                        KERN
6
7
8    DATED: September 14, 2021          ORBACH, HUFF, SUAREZ &
                                        HENDERSON
9
10                                      / s / Kevin E. Gilbert
                                        Kevin E. Gilbert
11                                      Attorneys for Defendants CITY OF
12                                      DELANO, AL VALDEZ, ESTATE OF
                                        JEFFREY NACUA AND SARAH
13
                                        GARCIA NACUA
14
15
     DATED: September 14, 2021          WEAKLEY & ARENDT
16
17                                      / s / Brande L. Gustafson
                                        James D. Weakley
18                                      Brande L. Gustafson
19                                      Attorneys for Defendants ROBERT
                                        CARBONE, RAYMOND LOPEZ, GREGG
20
                                        BRESSON
21
22
     DATED: September 14, 2021
23
24                                      / s / Lara Shapiro
                                        Lara Shapiro
25                                      Attorneys for Defendant DR. JAMES
26                                      DIBDIN
27
28
                                          4

               STIPULATION AND [PROPOSED] ORDER FOR LEAVE TO FILE
                           THIRD AMENDED COMPLAINT
     Case 1:19-cv-00558-DAD-JLT Document 65
                                         64 Filed 09/15/21
                                                  09/14/21 Page 5 of 5




1                                PROPOSED ORDER
2          GOOD CAUSE APPEARING, the parties’ stipulation for leave to file a
3    Third Amended Complaint is hereby GRANTED.
4          Plaintiff shall file a Third Amended Complaint within _______
                                                                 3 court days from
5    the date of this order.
6          IT IS SO ORDERED.
7
8    Date:__________
          September 15, 2021             ___________________________________
                                         UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            5

                 STIPULATION AND [PROPOSED] ORDER FOR LEAVE TO FILE
                             THIRD AMENDED COMPLAINT
